Case 3:20-cr-00111-BJD-JRK Document1 Filed 08/19/20 Page 1 of 5 PagelD 1

FILED
% 19~ 26
CLERK, U. S. DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
UNITED STATES DISTRICT COURT JACKSONVILLE, FLORIDA
MIDDLE DISTRICT OF FLORIDA
. JACKSONVILLE DIVISION
UNITED STATES OF AMERICA
v. CASE NO. 3:20-cr-I1|-T- 3478"
21 U.S.C. § 846

21 U.S.C. § 841(a)(1)
EDDIE ANGEL MARTINEZ-MARQUEZ
a/k/a “Macho,”
a/k/a “Machito,”
a/k/a “Manchito,”
a/k/a “Barbu,”
a/k/a “bin Laden”

INDICTMENT.

The Grand Jury charges:
COUNT ONE
From in or about December 2016 and continuing through on or about
August 31, 2018, in the Middle District of Florida, and elsewhere, the
defendant,
EDDIE ANGEL MARTINEZ-MARQUEZ
a/k/a “Macho,”
a/k/a “Machito,”
a/k/a “Manchito,”

a/k/a “Barbu,”
a/k/a “bin Laden”

did knowingly and willfully conspire with other persons, both known and
unknown to the Grand Jury, to distribute and possess with intent to distribute

a controlled substance. The violation involved five kilograms or more of a
Case 3:20-cr-00111-BJD-JRK Document 1 Filed 08/19/20 Page 2 of 5 PagelD 2

mixture and substance containing a detectable amount of cocaine, a Schedule
II controlled substance.

It was part of the conspiracy that the conspirators would perform acts
and make statements to hide and conceal and cause to be hidden and
concealed the purpose of the conspiracy and the acts committed in furtherance
thereof.

All in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A).

COUNT TWO

On or about August 11, 2018, in the Middle District of Florida, and

elsewhere, the defendant,
EDDIE ANGEL MARTINEZ-MARQUEZ
a/k/a “Macho,”
a/k/a “Machito,”
a/k/a “Manchito,”

a/k/a “Barbu,”
a/k/a “bin Laden”

did knowingly and intentionally distribute, and aid and abet the distribution
of, a controlled substance, which violation involved 500 grams or more of a
mixture and substance containing a detectable amount of cocaine, a Schedule
II controlled substance and is therefore punished under 21 U.S.C. §
841(b)(1)(B).

In violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B), and 18 U.S.C. § 2.
Case 3:20-cr-00111-BJD-JRK Document 1 Filed 08/19/20 Page 3 of 5 PagelD 3

FORFEITURE

1. The allegations contained in Counts One and Two are
incorporated by reference for the purpose of alleging forfeiture pursuant to the
provisions of 21 U.S.C. § 853.

2. Upon conviction of a violation of 21 U.S.C. §§ 846 and/or 841,
the defendant shall forfeit to the United States, pursuant to 21 U.S.C. §§
853(a)(1) and (2), any property constituting, or derived from, any proceeds the
defendant obtained, directly or indirectly, as a result of such violation, and any
property used, or intended to be used, in any manner or part, to commit, or to
facilitate the commission of, such violation.

3. The property to be forfeited includes, but is not limited to, an
order of forfeiture in the amount at least $500,000.00 obtained from the
offenses, which represents the proceeds of the offenses.

| 4. If any of the property described above, as a result of any acts or
omissions of the defendant:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third
party;
C. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or
Case 3:20-cr-00111-BJD-JRK Document 1 Filed 08/19/20 Page 4 of 5 PagelD 4

e. has been commingled with other property, which cannot
be divided without difficulty,

’ the United States of America shall be entitled to forfeiture of substitute

property pursuant to 21 U.S.C. § 853(p).

A TRUE BILL,

Vol A Mou

 

 

For

 

MARIA CHAPA LOPEZ
United States Attorney

wy, ELE.

MICHAEL J“COOLICAN
Assistant United States Attorney

By: Ll S ohesaate
Kelly Kar&se

Assistant United States Attorney
Deputy Chief, Jacksonville Division

 
Case 3:20-cr-00111-BJD-JRK Document1 Filed 08/19/20 Page 5 of 5 PagelID 5

$7 €98 OdD

 

 

 

 

‘0Z0Z ‘isnsny jo

$ [ed

 

Aep sq} Nod usdo Ul pay
ypol

4

WOslsda10,]

‘Tg ann v

 

(D))1F8 § D'S'N IZ :Z 30
988 OSN1Z ‘13D

INAWLOIGNI

 

|

Uapey uigq,, &/J/e
« Nqieg,, &/F/e
« OWYOURY,, e/yi/e
« OWYORYT,, &/A/e
« OYDYL,, &//2
ZANOUVVCZANILUVIA TADNV AIGda

"SA

VOTYNYV AO SHLVLS CHLINN FHL

‘SUONIPJOTA

 

UOISIAIC] aTPIAUOSYOeL
PHOJ.J JO IOLWSIC| a1PPIAL
LYNOD LOMAILSIC SALVLS GALINA

 

‘ON

Pastasy 0Z/81/8
re-do WuoOd
